Citation Nr: 0502692	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-06 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  The veteran died in July 1993.  The appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the New York, 
New York Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died due to acute peritonitis due to a 
perforated colon.

3.  The veteran's colon perforation and peritonitis were not 
linked to any service-connected disorder.


CONCLUSION OF LAW

A disability incurred in or aggravated in service did not 
cause or contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's obligations to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, and to notify a claimant of information and evidence 
that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2004).  VA 
is not required to provide assistance to a claimant, however, 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In an October 2003 letter, the RO informed 
the appellant and her representative of the type of evidence 
needed to support her claim.  The RO indicated what the 
appellant should do toward obtaining such evidence, and what 
VA would do.  The RO invited the appellant to submit evidence 
relevant to her claim.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  His death 
certificate and a VA autopsy report have been associated with 
the claims file.  There is no indication that there are 
pertinent private medical records or other pertinent records 
that are not associated with the claims file.  In a May 1998 
statement of the case, the October 2003 letter, and an August 
2004 supplemental statement of the case, the RO advised the 
appellant what evidence VA had requested and what evidence VA 
had received.  The RO notified the appellant that she needed 
to submit all evidence in her possession.  Thus, VA has 
fulfilled its duty to assist the appellant.

Fourth, the appellant was not prejudiced by VA's issuance of 
the October 2003 VCAA letter after the initial adverse rating 
decision in April 1998.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The Court explained, however, that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini at 120.  In this 
case, the April 1998 rating decision preceded the enactment 
of the VCAA.  The RO provided the required notice in October 
2003, thereby correcting the lack of full notice prior to the 
initial decision.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for the Cause of the Veteran's Death

The appellant asserts that the veteran died from lung cancer.  
She contends that his lung cancer should be service-
connected.  She states that he began smoking cigarettes 
during his active service.  She asserts that nervousness and 
psychiatric disability resulting from combat conditions 
during his service caused him to smoke heavily after service.

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).  To 
establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

While serving in combat in Landgrawdhen, Germany, the veteran 
sustained a gunshot wound to his right thigh.  Service 
connection was established for residuals of the wound.  The 
veteran's service medical records are silent for 
gastrointestinal disorders.  During his lifetime, the veteran 
sought service connection for a psychiatric disorder, but 
service connection was denied.

In December 1992, the veteran was admitted to the VA Medical 
Center (VAMC) in Albany, New York, with complaints of nausea, 
vomiting, and weight loss.  His esophagus was found to be 
dilated.  After the failure of an attempted barium swallow, a 
feeding tube was inserted.  Thereafter, the veteran remained 
a patient in the nursing home unit of the VAMC.  In July 
1993, he developed constipation and fever.  He was found 
unresponsive, and was treated for septic shock.  He died in 
July 1993.  An autopsy revealed that the veteran had cancer 
in the left lung, lymph glands, esophagus, liver, and right 
kidney.  The autopsy revealed acute infection in the abdomen, 
with diverticulosis and perforation of the colon.  The 
pathologist who performed the autopsy reported that the colon 
perforation was the source of the terminal infection, sepsis, 
and shock, and that sepsis and shock were the direct causes 
of the veteran's death.  The death certificate lists the 
cause of the veteran's death as acute peritonitis due to 
perforation of the colon.

There is no evidence linking the perforation of the veteran's 
colon to disease or injury during service, nor to any 
service-connected disorder.  Although the autopsy showed that 
the veteran had cancer, including lung cancer, at the time of 
his death, the treating physician and pathologist concluded 
that peritonitis from perforation of the colon was the cause 
of the veteran's death.  Further, there is no competent 
evidence linking the perforated colon to the veteran's 
nonservice connected lung cancer.  Moreover, there is no 
competent medical evidence linking lung cancer to the 
appellant's active duty service.  Indeed, in light of the 
autopsy findings it is not necessary for the Board to 
determine whether lung cancer should be considered service-
connected; because lung cancer has not been found to be a 
direct cause or contributory cause of his death.  
Accordingly, the preponderance of the evidence is against 
service connection for the cause of the veteran's death, and 
the claim is denied.

In reaching this decision the Board considered the 
appellant's sincerely held belief that the cause of the 
veteran's death was related to his military service.  The 
appellant, however, as a lay person who is not trained in the 
field of medicine is not competent to offer an opinion which 
requires specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


